Holmes, J.,
concurring in judgment. The majority opinion does not address the question of whether an employer’s layoff of its employees because of an anticipated strike, of which the employer had been given notice by the employees’ union, is a layoff due to a labor dispute. It must be noted that the striking employees who were members of the Ohio Nurses Association did not appeal their denial of unemployment compensation. Here, the issue addressed by the majority is whether, under such circumstances, third-party nonstriking employees may be considered within the framework of the labor dispute, and therefore lawfully excluded from unemployment compensation.
In my view, the majority correctly determines that, in the application of the causal relationship factors between the unemployment and the strike, no action by these employees occasioned the labor dispute and resulting layoff. There was a layoff due to a labor dispute, but not the appellees’ labor dispute. In this sense the majority reasonably concludes that there had been a lockout as to those nonstriking employees.
I am able to concur in the judgment here in that within the context of the majority’s approach, I believe that it is reasonable to conclude that nonstriking employees, such as appellees herein, should not be denied unemployment compensation for a labor situation over which they had no control or with which they were not involved. I believe that it was not the intent of the General Assembly to deny these types of employees their benefits under the law.
Wright, J., concurs in the foregoing opinion.